                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BLANCA ECHEVARRIA,                                               CIVIL ACTION
                 Plaintiff,

                  v.

    ANDREW SAUL,1                                                    NO. 18-4942
    Commissioner of Social Security,
                       Defendant.

                                                 ORDER

         AND NOW, this 26th day of March, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 11, filed April 6, 2019),

Defendant’s Response to Request for Review of Plaintiff (Doc. No. 12, filed May 3, 2019),

Defendant’s Motion to Stay (Doc. No. 15, filed June 20, 2019), Plaintiff’s Response to

Defendant’s Motion to Stay (Doc. No. 16, filed June 25, 2019), and after review of the Report

and Recommendation of United States Magistrate Judge Linda K. Caracappa dated August 28,

2019 (Doc. No. 17), Defendant’s Objection to the Magistrate Judge’s Report and

Recommendation (Doc. No. 18, filed September 5, 2019), Plaintiff’s Response to Defendant’s

Objections to Report and Recommendation (Doc. No. 20, filed September 17, 2019), and the

record in this case, for the reasons stated in the accompanying Memorandum dated March 26,

2020, IT IS ORDERED as follows:

      1. The Report and Recommendation of United States Magistrate Judge Linda K. Caracappa

dated August 28, 2019, is APPROVED and ADOPTED to the extent it recommends remand of




1
  Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant
in this suit.
the case for a de novo hearing before a different, constitutionally appointed administrative law

judge;

   2. Defendant’s Objection to the Magistrate Judge’s Report and Recommendation is

OVERRULED;

   3. Plaintiff’s Request for Review is GRANTED IN PART AND DENIED IN PART, as

follows:

            a. That part of plaintiff’s Request for Review seeking remand to the Commissioner

         for a new hearing before a different, constitutionally appointed administrative law judge

         is GRANTED.

            b. Plaintiff’s Request for Review is DENIED in all other respects.

   4. Defendant’s Motion to Stay is DENIED AS MOOT;

   5. The matter is REMANDED to the Commissioner, pursuant to 42 U.S.C. § 405(g), for a

de novo hearing before a different, constitutionally appointed administrative law judge.

         IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.



                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 2
